Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 1 of 24 Page ID #:2266
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 2:17-cv-06210-JAK-KS                                              Date: January 30, 2019
  Title      Justice Laub v. Nicholas Horbaczewski et al.




  Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                    Chris Silva                                             N/A
                   Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:


  Proceedings: (IN CHAMBERS) ORDER RE: DISCOVERY DISPUTE CONCERNING
  IN CAMERA REVIEW OF PROPOSED TEXT MESSAGE AND iNOTE REDACTIONS

                                         INTRODUCTION

         Before the Court for resolution is a discovery dispute concerning certain text messages
  produced from the cell phone of Defendant Nicholas Horbaczewski (“Defendant”) for the period
  2009 to the present and a compilation of iNotes from Horbaczewski’s iPhone that were disclosed
  in deposition Exhibit 119 to the Horbaczewski deposition taken on November 30, 2018 (together
  the “Disputed Production”). The Disputed Production consists of six spreadsheets that
  aggregated all of the text messages collected from Horbaczewski’s phone and his iNotes.

         On December 18, 2018, the Court held an emergency telephonic conference regarding the
  Disputed Production and directed the parties to provide the entirety of Disputed Production for in
  camera review, along with brief memoranda setting out their arguments concerning the Disputed
  Production. (See Dkt. No. 103.)
  //
  //
  //
  //
  //
  //
  //



  CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 10
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 2 of 24 Page ID #:2267
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

  Case No. 2:17-cv-06210-JAK-KS                                                       Date: January 30, 2019
  Title       Justice Laub v. Nicholas Horbaczewski et al.



                                                     BACKGROUND

          In the operative Third Amended Complaint (“TAC”) 1, Plaintiffs Justice Laub and Daniel
  Kanes (“Plaintiffs’) allege they are entitled to a two-thirds equity interest in Defendant Drone
  Racing League, Inc. (“DRL”) based on alleged agreements and representations, both verbal and
  written, between Plaintiffs and Defendant Horbaczewski. (TAC ¶1-3.) On July 31, 2018, the
  Court entered a Stipulated Protective Order (the “Protective Order’) in this case, which provides
  for “Confidential” and “Highly Confidential” designations for sensitive information produced in
  discovery. (Dkt. No. 65.)

          Plaintiffs propounded discovery requests seeking documents relating to communications
  between Horbaczewski and themselves concerning the DRL’s formation, DRL’s investment
  structure, along with documents relating to communications with other DRL personnel and
  potential DRL investors about Plaintiffs, Plaintiffs’ role in, and/or work for DRL. (See, e.g.,
  Dkt. No. 69 (Minutes of August 20. 2018 Discovery Conference).) At an earlier discovery
  conference, Defendant Horbaczewski indicated that he had produced email, text messages, and
  Google Docs files responsive to Plaintiffs’ discovery requests. (Id.)

          The instant dispute arises from Defendants’ contention that the Disputed Production was
  inadvertently produced without sufficient review for privilege and privacy concerns. When
  Defendants realized what had occurred, they asked Plaintiffs to return the Disputed Production
  and proposed to replace the original spreadsheets with redacted versions. Defendants argue that
  the redactions are proper to exclude information that was privileged, was irrelevant, and/or
  implicated personal rights of privacy. (Dkt. No. 103.) Plaintiffs objected to the proposed
  redactions, arguing that Defendants’ extensive redactions for relevance are improper and seek to
  shield from discovery otherwise relevant and responsive information.

         At the December 18, 2018 discovery conference, after hearing the parties’ arguments, the
  Court indicated it would conduct an in camera review of the entirety of the Disputed Production
  and directed the parties to provide all the disputed spreadsheets to the Court along with position
  statements of no more than five (5) pages further outlining each side’s positions. (Id.) Plaintiffs

  1
           Laub commenced this action in the Superior Court for the State of California on July 10, 2017. (Dkt. No. 1
  (Notice of Removal).) Defendants removed the action to the district court on August 22, 2017. (Id.)


  CV-90 (03/15)                                Civil Minutes – General                                   Page 2 of 10
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 3 of 24 Page ID #:2268
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES – GENERAL

  Case No. 2:17-cv-06210-JAK-KS                                                         Date: January 30, 2019
  Title       Justice Laub v. Nicholas Horbaczewski et al.



  were also directed not to review any of the Disputed Production pending the court’s in camera
  review. The Court scheduled a hearing on the issue for January 16, 2019. (Id.)

          On December 28, 2018, Plaintiffs provided the Court two encrypted flash drives and a
  letter brief (Plaintiffs’ Statement”). One flash drive contained the Horbaczewski text message
  production as compiled in an Excel spreadsheet identified as DRL0007428 and a 95-page .pdf
  printout of Horbaczewski’s iNotes that was marked as Exhibit 119 at Horbaczewski’s deposition
  (“Exhibit 119”). The second flash drive contained five Excel spreadsheets that Defendants
  offered as replacement documents: DRL00007427, DRL0007428, DRL00049574,
  DRL00049575, DRL00049627 – each designated “Confidential”—and a set of proposed
  redacted iNotes designated “Highly Confidential.”

         By separate communication, Plaintiff provided a password to permit the Court to access
  the contents of all six Excel spreadsheets and Exhibit 119 for in camera review. 2 Also on
  December 28, 2018, Defendants submitted Defendants’ Statement Regarding In Camera
  Review. 3 On January 14, 2019, the Court vacated the discovery hearing and took the matter
  under submission. (Dkt. No. 112.)

                                      THE PARTIES’ CONTENTIONS

          Defendants argue that the original production of Horbaczewski’s text message files from
  2009 to the present was a mistake and the Disputed Production includes privileged and highly
  sensitive private matters. Defendants have offered a replacement production that is redacted to
  remove information Defendants determined to be irrelevant and/or privileged. Defendants
  maintain that Plaintiffs should not be allowed to take advantage of a production mistake to
  broaden the scope of discovery. (Defendants’ Statement at 1.)



  2
           Plaintiffs’ Statement is attached as Exhibit A to this Order.
  3
           Defendants’ Statement Regarding In Camera Review (“Defendants’ Statement”) is attached as Exhibit B
  to this Order. The Court directed the parties to provide written position statements of no more than five (5) pages by
  December 28, 2018. (Dkt. No. 103.) On December 29, 2018, Defendants submitted via email an additional fifteen
  (15) separate .pdf documents along with twelve (12) separate Excel spreadsheets in support of their statement
  Because these materials were untimely and did not adhere to the Court’s Order, the Court has not considered them
  here.


  CV-90 (03/15)                                 Civil Minutes – General                                    Page 3 of 10
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 4 of 24 Page ID #:2269
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 2:17-cv-06210-JAK-KS                                          Date: January 30, 2019
  Title      Justice Laub v. Nicholas Horbaczewski et al.



          At the December 18 discovery conference, the parties agreed to narrow the relevant time
  period to January 2015 to September 2015 and June 30, 2017 through July 31, 2017 for the text
  messages and iNotes. (Plaintiffs’ Statement at 4.) The parties did not agree, however, on the
  scope or propriety of Defendants’ proposed redactions to the Disputed Production. Plaintiffs
  urge that Defendants should not be permitted to make wholesale redactions of responsive
  information based on their own subjective determinations of relevance. Further, Plaintiffs argue
  that the Stipulated Protective Order is sufficient to prevent disclosure of any sensitive
  information.

         Defendants argue that the text messages and iNotes constitute thousands of “separate
  documents” and should be clawed back as the spreadsheet was never meant for production, only
  for purposes of review. (Defendants’ Statement at 2.) Specifically, Defendants argue that
  “[e]ach message and note is a separate individual entry, or data element, stored within a database
  on the phone” that were “compiled into an aggregated readable format in a single Excel
  spreadsheet for the purpose of review only.” (Id.)

                                       LEGAL STANDARD

          Under Rule 26 of the Federal Rules of Civil Procedure, a party may obtain discovery
  concerning any nonprivileged matter that is relevant to any party’s claim or defense and
  proportional to the needs of the case. FED. R. CIV. P. 26(b)(1). As amended in December 2015,
  Rule 26(b)(1) identifies the following factors to be considered when determining if the
  proportionality requirement has been met: the importance of the issues at stake in the action; the
  amount in controversy; the parties’ relative access to the relevant information; the parties’
  resources; the importance of the discovery in resolving the issues; and whether the burden or
  expense of the proposed discovery outweighs its likely benefit. (Id.) Relevant information need
  not be admissible to be discoverable. (Id.)

         The party resisting discovery “has the burden to show that discovery should not be
  allowed, and the burden of clarifying, explaining, and supporting its objections.” Oakes v.
  Halvorsen Marine Ltd., 179 F.R.D. 281, 283 (C.D. Cal. 1998).




  CV-90 (03/15)                         Civil Minutes – General                          Page 4 of 10
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 5 of 24 Page ID #:2270
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 2:17-cv-06210-JAK-KS                                            Date: January 30, 2019
  Title      Justice Laub v. Nicholas Horbaczewski et al.



          District courts have broad discretion in controlling discovery. See Hallett v. Morgan, 296
  F.3d 732, 751 (9th Cir. 2002). The court has similarly broad discretion in determining relevancy
  for discovery purposes. Surfvivor Media, Inc. v. Survivor Prods., 406 F.3d 625, 635 (9th Cir.
  2005) (citing Hallet, 296 F.3d at 751) (superseded by statute on other grounds).

                                            DISCUSSION

  A.      Defendants Must Produce the Entirety of Responsive Text Message Conversation
          Threads

          Parties are entitled to discovery of any nonprivileged information that is

                  relevant to any party’s claim or defense and proportional to the needs of
                  the case, considering the importance of the issues at stake in the action,
                  the amount in controversy, the parties’ relative access to relevant
                  information, the parties’ resources, the importance of the discovery in
                  resolving the issues, and whether the burden or expense of the proposed
                  discovery outweighs its likely benefit.

  FED. R. CIV. P. 26(b)(1). Further, pursuant to Rule 34(b)(2)(E)(ii), a party must produce
  electronically stored information “in a form or forms in which it is ordinarily maintained or in a
  reasonable usable form or forms[.]” FED. R. CIV. P. 34(b) )(2)(E)(ii). Rule 34(b)’s requirements
  are stated in the disjunctive, so the production can be either as ordinarily maintained or in a
  reasonably usable form.

           Here, Defendants argue that they did not intend to produce all of Defendant
  Horbaczewski’s text messages and iPhone Notes. (Defendants’ Statement at 3.) This argument
  somewhat misses the mark. While the Court recognizes that given the massive amount of
  communications stored on smart phones, social media platforms, and a seemingly ever
  expanding number of digital devices, errors can occur in the production of electronically stored
  information, the volume of information is not the central issue. If information is responsive and
  not privileged, it must be produced. Further, under Rule 34(b), it must be produced in a format
  that is “reasonably usable.”



  CV-90 (03/15)                           Civil Minutes – General                          Page 5 of 10
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 6 of 24 Page ID #:2271
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 2:17-cv-06210-JAK-KS                                         Date: January 30, 2019
  Title      Justice Laub v. Nicholas Horbaczewski et al.



          In this case, the text messages were loaded into an Excel spreadsheet that identifies the
  date and time of each message, whether it was sent or received, the sender and recipient, and the
  contents of each message. The spreadsheet format not only makes the messages reasonably
  usable, but it also allows the individual messages to be sorted chronologically and read in the
  context of the larger conversation in which the message was sent or received. This is not
  dissimilar to being able to read an email chain for purposes of understanding the context in
  which a particular email was sent. A single text message, because individual messages are often
  quite brief, may provide no context whatsoever for the overall conversation and, therefore, could
  appear to be irrelevant in isolation but may be highly relevant when read in context.

          The problem with Defendants’ “proposed substitution” spreadsheets was immediately
  apparent during in camera review. DRL00007427 is identified as an “October 3, 2018
  Replacement” for certain text messages originally disclosed in their entirety presumably within
  the original version of DRL00007428, but this “replacement” document simply shows a date
  time stamp, and a single text message. It gives no indications of who the recipient was and no
  context for the conversation at issue. Defendants’ other proposed substitute documents raise
  similar concerns about potentially selectively truncated disclosures:

     •    DRL00049574 (Matt Mazzeo messages): the replacement document lists only 23
          messages;
     •    DRL00049575 (Matt Mazzeo messages): the replacement document lists 33 messages;
          and
     •    DRL00049627 (messages with Christina DeVito, Matt Mazzeo, Ryan Gury, and Tony
          Budding): the replacement document lists only 25 messages.

  Defendants are correct that they were not required to produce all communications between
  Horbaczewski and Christina DeVito as she was both in a personal relationship with
  Horbaczewski for a while and at one time worked for the DRL in a human resources position.
  Similarly, Horbaczewski and Matt Mazzeo have been friends since college and, therefore, share
  communications unrelated to the DRL and/or this lawsuit. Nevertheless, the proposed redacted
  spreadsheets that Defendants offer as “substitutes” do not adequately capture the responsive
  communications between these and other key actors that Defendants are obligated to disclose.




  CV-90 (03/15)                         Civil Minutes – General                         Page 6 of 10
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 7 of 24 Page ID #:2272
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

  Case No. 2:17-cv-06210-JAK-KS                                                        Date: January 30, 2019
  Title       Justice Laub v. Nicholas Horbaczewski et al.



          Defendants also argue that the Protective Order allows them to “clawback” the
  inadvertently produced messages. (Defendants’ Statement at 3.) But the Protective Order
  provides for a clawback of inadvertently produced privileged information without waiving the
  privilege. (See Stipulated Protective Order, ¶ 11 [Dkt. No. 65].) It does not provide for a
  wholesale clawback based on a party’s unilateral assertions as to relevance.


  B.       Redactions Based on Subjective Relevance Determinations Are Improper

          Courts in this circuit disfavor unilateral redactions of otherwise discoverable documents.
  Live Nation Merchandise, Inc. v. Miller, Case No. 13-cv-03936 CW (NC), 2014 WL 1877912, at
  *3 (N.D. Cal. May 9, 2014). Indeed, in Live Nation, the district court emphasized that the
  Federal Rules contemplate only very limited unilateral redaction, such as under Rule 5.2, which
  is in applicable here. 4 Id. (internal citation omitted). Other courts have held that “[o]utside of
  these limited circumstances, a party should not take it upon him, her or itself to decide
  unilaterally what context is necessary for the non-redacted part disclosed, and what might be
  useless to the case.” Evon v. Law Offices of Sidney Mickell, No. 09-0760, 2010 WL 455476, at
  *2 n.1 (E.D. Cal. Feb. 3, 2010). Moreover, a party “may not redact otherwise responsive
  documents because those documents contain irrelevant material.” Toyo Tire & Rubber Co., Ltd.
  v. CIA Wheel Group, No. SA CV 15-00246-DOC (DFMx), 2016 WL 6246384, at *3 (internal
  citations omitted). These principles guide the Court’s analysis here.

          The Court has reviewed in camera, the complete production of text messages reflected at
  Excel spreadsheet DRL00007428, as well as Defendants’ proposed redacted substitute
  documents reflected in Excel spreadsheets DRL0007427, DRL0007428 (Oct. 12 replacement),
  DRL00049574, DRL0049575 and DRL00049627. Based on the in camera review, a significant
  number of text messages reflected on DRL0007428, appear to be responsive communications
  during the relevant time frame concerning Laub, Kanes and Horbaczewski related to the efforts
  to launch the DRL. As such, these messages are properly subject to discovery without redaction.
  As noted above, in many instances, it is the context of the message conversation that renders the
  information in a particular message both relevant and responsive. Defendants’ proposed

  4
            Rule 5.2 requires that, unless the court orders otherwise, parties redacted court filings that contain
  personally identifying information such as social security numbers, birthdate, tax payer identification numbers and
  the full names of minors. FED. R. CIV. P. 5.2(a).


  CV-90 (03/15)                                 Civil Minutes – General                                   Page 7 of 10
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 8 of 24 Page ID #:2273
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 2:17-cv-06210-JAK-KS                                           Date: January 30, 2019
  Title      Justice Laub v. Nicholas Horbaczewski et al.



  substitute productions at DRL00007427, DRL0007428, DRL00049574, DRL0049575 and
  DRL00049627 reflect selective redactions of relevant, responsive material.

         If, as Defendants contend, the redacted information is wholly irrelevant and/or
  nonresponsive, then it would afford no unfair advantage to Plaintiffs to have sufficient contextual
  information to make the responsive, relevant disclosures reasonably usable. Furthermore,
  Defendants will suffer no prejudice as the information is subject to a robust Protective Order and
  they can seek to exclude irrelevant information at trial through motions in limine

          Accordingly, Defendants may not selectively redact text messages or portions of text
  message conversations reflected at DRL0007428 as originally produced that they believe to be
  irrelevant.


  C.      Confidential and Sensitive Private Information is Subject to the Protective Order

         To the extent Defendants argue that they should be permitted to redact information based
  on privacy concerns, as noted, the parties have a two-tiered Protective Order that is sufficient to
  address such concerns. (See Dkt. No. 62.) Indeed, Defendants designated the Excel spreadsheets
  containing their proposed redactions of the text messages as “Confidential.”

          The analysis with respect to the iNotes, however, is somewhat different based on the
  Court’s in camera review of Exhibit 119. iNotes functions as a digital notepad on an iPhone.
  Entries are typically made sporadically and one entry may have no relationship to another. Thus,
  with iNotes there is not the same concern to preserve context for individual iNotes entries in
  order to make the responsive disclosures reasonably usable.

          Moreover, based on the in camera review, the Court has a greater concern for prejudice
  to Defendant Horbaczewski with respect to the wholesale disclosure of the iNotes
  notwithstanding the Protective Order. The information in Exhibit 119 appears to be largely
  personal communications that are both outside the parties’ agreed date range and of a clearly
  nonresponsive nature. For example, Exhibit 119 includes information about preparations for a
  wedding and other social events, discussions with a personal assistant, shopping lists, personal
  travel, and other non-DRL related communications wholly unrelated to this litigation or any of


  CV-90 (03/15)                          Civil Minutes – General                          Page 8 of 10
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 9 of 24 Page ID #:2274
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 2:17-cv-06210-JAK-KS                                           Date: January 30, 2019
  Title      Justice Laub v. Nicholas Horbaczewski et al.



  the relevant actors. Such information simply does not fall within the scope of discoverable
  information under Rule 26(b)(1).

         Accordingly, based on the Court’s in camera review, Defendants may withdraw Exhibit
  119 as produced. Defendants shall provide a replacement production of iNotes that reflects all
  responsive, nonprivileged iNotes during the relevant time frame.


  D.      Plaintiffs Have Not Violated the Protective Order

          Defendants also argue that Plaintiffs have violated the Protective Order. (Defendants’
  Statement at 5.) The Court finds no indication this is the case. Plaintiffs objected to Defendants’
  efforts to withdraw and substitute unilaterally redacted versions of the text messages, but those
  objections do not violate the Protective Order. Further, when the dispute was presented to the
  Court at the December 18, 2018 discovery conference, Plaintiffs’ counsel confirmed that they
  would not conduct any further inspection of the Disputed Production before providing it to the
  Court. (Dkt. No. 103.) As noted, when Plaintiffs provided the Disputed Production for in
  camera review, they presented the information on encrypted, password protected flash drives to
  avoid any chance of unauthorized disclosure, and Plaintiffs indicated they would destroy any
  other copies of the Disputed Production that remained in their possession.

          Accordingly, the Court finds no basis, at this time, to conclude that Plaintiffs have
  violated the Protective Order.

                                           CONCLUSION

          The Court having carefully reviewed the Disputed Production as reflected in Excel
  spreadsheets DRL00007428, DRL00007428 (Oct. 12 replacement), DRL00007427,
  DRL00049574, DRL00049575, and DRL00049627, as well as Exhibit 119 and the parties’
  December 28, 2018 submissions, determines that Defendants must produce nonprivileged text
  messages listed on DRL00007428 as originally produced, consistent with the parties’ agreed
  time frame and as to the relevant individuals without redactions based on Defendants’ subjective
  determinations of relevance. Defendants may designate any information “Confidential” or
  “Highly Confidential” as appropriate under the Protected Order.



  CV-90 (03/15)                          Civil Minutes – General                          Page 9 of 10
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 10 of 24 Page ID #:2275
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

   Case No. 2:17-cv-06210-JAK-KS                                            Date: January 30, 2019
   Title      Justice Laub v. Nicholas Horbaczewski et al.



           Any responsive but privileged text messages withheld from DRL0007428 must be
   identified on a privilege log. Within five (5) days of the date of this Order, Defendants must
   confirm that all responsive text messages have been produced.

          For the reasons discussed above, Exhibit 119 may be withdrawn. However, within five
   (5) days of the date of this Order, Defendant must produce any and all iNotes reflecting
   communications with or about Plaintiffs, or with Cristina DeVito, Matt Mazzeo, Ryan Gury,
   Trevor Smith, and Tony Budding concerning the DRL’s formation, ownership structure, or
   investment capitalization for the agreed periods: January 2015 to September 2015; and June 30,
   2017 through July 31, 2017.

           Further, within five (5) days of the date of this Order, Plaintiffs must certify by signed
   declaration or affidavit that all copies of the Disputed Production or any portions thereof in
   Plaintiffs’ possession, custody or control, have been destroyed.

   IT IS SO ORDERED.


   Cc: Hon. John A. Kronstadt




                                                                                            0 : 00
                                                                   Initials of Preparer      CSI




   CV-90 (03/15)                         Civil Minutes – General                          Page 10 of 10
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 11 of 24 Page ID #:2276
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 12 of 24 Page ID #:2277
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 13 of 24 Page ID #:2278
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 14 of 24 Page ID #:2279
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 15 of 24 Page ID #:2280
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 16 of 24 Page ID #:2281
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 17 of 24 Page ID #:2282
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 18 of 24 Page ID #:2283
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 19 of 24 Page ID #:2284
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 20 of 24 Page ID #:2285
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 21 of 24 Page ID #:2286
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 22 of 24 Page ID #:2287
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 23 of 24 Page ID #:2288
Case 2:17-cv-06210-JAK-KS Document 128 Filed 01/30/19 Page 24 of 24 Page ID #:2289
